Citation Nr: 0604894	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, including patellofemoral pain syndrome with 
chondromalacia and tendonitis.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for arthralgias, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic sinusitis, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

10.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1990 to July 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2002, the Board reopened the claim of entitlement to service 
connection for a bilateral knee disability.  The issues of 
service connection for a bilateral knee disability, 
headaches, a respiratory disorder, diarrhea, arthralgias, 
fatigue, a skin rash, and chronic sinusitis, to include as 
due to an undiagnosed illness, and a psychiatric disorder, to 
include PTSD, dysthymic disorder, and, were the subject of 
further development.  

In October 2003, the Board granted service connection for a 
dysthymic disorder was granted.  The issues of entitlement to 
service connection for headaches, respiratory disorder, 
chronic sinusitis, diarrhea, arthralgias, fatigue, and a skin 
rash, including as due to an undiagnosed illness, and PTSD, a 
back disorder and a bilateral knee disability were remanded 
to the AOJ for additional development.  The case has been 
returned to the Board for further appellate review.  

The issues in regard to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness, 
diarrhea, to include as due to an undiagnosed illness, 
arthralgias, to include as due to an undiagnosed illness, 
fatigue, to include as due to an undiagnosed illness, a skin 
rash, to include as due to an undiagnosed illness, chronic 
sinusitis, to include as due to an undiagnosed illness, as 
well as service connection for PTSD, and a back disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in July 2005, the AOJ granted 
the veteran's claim for entitlement to service connection for 
left knee patello-femoral pain syndrome with chondromalacia 
and tendonitis from April 24, 1997, for right knee patello-
femoral pain syndrome with chondromalacia and tendonitis from 
April 24, 1997, a psychiatric disorder, and for tension 
headaches, from April 24, 1997.  The veteran has not 
submitted a notice of disagreement with the effective dates 
assigned.  

2.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for a psychiatric disorder, left knee patello-femoral pain 
syndrome with chondromalacia and tendonitis, right knee 
patello-femoral pain syndrome with chondromalacia and 
tendonitis, and headaches.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for a psychiatric disorder, a right knee disability, a left 
disability, and headaches.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

The AOJ granted service connection for a right knee 
disability, a left knee disability, and headaches.  The 
veteran did not appeal the effective dates assigned.  The 
Board granted service connection for a psychiatric disorder 
other than PTSD.

As a result, the AOJ's decision awarding service connection 
for a right knee disability, a left knee disability, and 
headaches, has fully resolved, and thus has rendered moot, 
the administrative claims on appeal to the Board.  Therefore, 
having resolved the veteran's claims in his favor, there is 
no longer a question or controversy remaining with respect to 
service connection for a right knee disability, a left knee 
disability, and headaches.  38 C.F.R. § 3.4 (2005).  There 
are no exceptions to the mootness doctrine present because 
the relief sought on appeal, the initial award of service 
connection, has been accomplished without the need for action 
by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issue of entitlement to service connection 
for a right knee disability, a left knee disability, and 
headaches are dismissed.


ORDER

The appeal concerning entitlement to service connection for a 
psychiatric disorder, a right knee disability, a left knee 
disability, and headaches is dismissed.


REMAND

In correspondence received in November 2005, the veteran 
stated there were additional relevant treatment records 
located at the VA Medical Center (VAMC) in Phoenix, Arizona.  
These records have not been associated with the claims file.  

The Board notes that the veteran's claim for a total rating 
based on individual unemployability (TDIU) is inextricably 
intertwined with the other issues on appeal.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should obtain any unobtained 
relevant treatment records from the VAMC 
in Phoenix.  Any records obtained should 
be associated with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


